Citation Nr: 1001168	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to July 1972 
and from October 1977 to December 1981.  The Veteran died in 
November 2004.  The appellant seeks benefits as the Veteran's 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appellant requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in November 2007.  The appellant 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.  The record was 
subsequently left open for a period of 60 days to afford the 
appellant the opportunity to submit additional evidence in 
support of the current claim, including Social Security 
Disability records.  The appellant submitted Social Security 
Disability records, scholarly articles, and a medical opinion 
from J. Boscarino, Ph.D., MPH, in support of the current 
claim in November 2007.  This evidence, accompanied by a 
waiver of RO jurisdiction, was reviewed and associated with 
the claims file. 


FINDINGS OF FACT

1.  The Veteran died in November 2004 at the age of 63.  The 
death certificate listed the immediate cause of death as 
congestive heart failure, and indicated that the immediate 
cause of death was due to or a consequence of coronary artery 
disease and atherosclerosis.   

2.  The Veteran was service-connected for posttraumatic 
stress disorder (PTSD), residuals of a laparotomy and 
colostomy with recurrent abdominal pain, malaria, 
hemorrhoids, and erythema multiforme at the time of his 
death.  

3.  Although the Veteran was not diagnosed with or treated 
for congestive heart failure, coronary artery disease, or 
atherosclerosis in service, resolving all doubt in the 
Veteran's favor, the competent medical evidence of record 
indicated that the Veteran's atherosclerotic coronary artery 
disease had its clinical onset in service or within one year 
after discharge from service.


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as organic heart disease is manifest to 
a compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

In addition, 38 C.F.R. § 3.300(b)(1) (2009) states that a 
disability or death can be service-connected on the basis 
that it resulted from an injury or disease attributable to 
the Veteran's use of tobacco products during service if the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  For the purposes of this section, "otherwise 
shown" means that the disability or death can be service-
connected on some basis other than the Veteran's use of 
tobacco products during service, or that the disability 
became manifest or death occurred during service. 

The Board also notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) found that while § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that a combat veteran's disease or 
injury is automatically service-connected.  The Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the Veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
the Veteran's death can be established by showing that a 
service-connected disability was either the principal cause 
of death or a contributory cause of death.  38 C.F.R. § 3.312 
(2009).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 
3.312(c).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the appellant. 

Factual Background and Analysis

In this case, the appellant contends that the Veteran's 
congestive heart failure (CHF), coronary artery disease 
(CAD), and/or atherosclerosis are related to his periods of 
active service.  In the alternative, the appellant asserts 
that the service-connected PTSD contributed to the Veteran's 
death.  See generally, November 2007 hearing transcript.

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran presented to the emergency 
department in October 1976 with sudden onset pleuritic pain 
in the left upper back and difficulty breathing.  The 
Veteran's back pain increased with motion and decreased with 
rest.  It was noted that the Veteran had a recent upper 
respiratory infection.  Upon physical examination, the 
Veteran's chest was clear without evidence of rubs.  The 
Veteran's heart showed regular sinus rhythm.  A chest x-ray 
was interpreted to show diffuse interstitial infiltrates.  
The impression was pleurisy, probably secondary to viral 
infection one week prior to the onset of the pain.

The Veteran was afforded another chest x-ray in November 1976 
after reporting sudden onset of pleuritic pain in the 
subscapular area.  It was noted that the Veteran had a recent 
upper respiratory infection.  The chest x-ray showed evidence 
of heavy interstitial markings as well as a mildly tortuous 
and sclerotic aorta.  The heart was normal.  

The Veteran subsequently underwent an electrocardiogram (EKG) 
in May 1979.  The results of this test were interpreted to 
show marked ST segment elevation (up to 4 mm) in V1 through 
V4 with evidence of left ventricular hypertrophy.  
A follow-up chest x-ray administered in May 1981 showed 
evidence of normal mediastinal structures with heart size 
noted to be in the upper limits of normal.  A follow-up EKG 
conducted in August 1981 likewise was interpreted to show 
evidence of marked ST segment elevation in V1 through V4 to 
V5 and left ventricular hypertrophy.  See also, September 
2009 independent medical examination (IME) report.

The Veteran underwent a clinical evaluation and physical 
examination in September 1981 prior to retirement from 
service.  The clinical evaluation was essentially normal and 
no cardiovascular abnormalities were found at that time.  The 
Veteran provided a signed statement dated December 1981 in 
which he indicated that there had been no changes in his 
medical condition since the September 1981 examination.  

The Veteran underwent another EKG in June 1983 at Martin Army 
Hospital after reporting a tingling sensation in his left 
hand and sharp, left-sided chest pain with movement.  The 
results of the EKG were interpreted to show ST elevation in 
V2 through V4 similar to those previously recorded.  A 
notation on the EKG report also indicated that this pattern 
had not changed since 1976.  See also, September 2009 IME 
report.

The Veteran sought additional care in the emergency 
department in August 1985 after reporting sharp, radiating 
chest pain to the left arm for a period of approximately 
seven weeks.  The Veteran also reported some shortness of 
breath.  A physical examination of the Veteran's heart showed 
normal rate and rhythm without evidence of gallops or rubs.  
The impression was rule out "ASCUD vs costochondrial pain."

Additional post-service private treatment records revealed that 
the Veteran underwent a five-vessel coronary artery bypass graft 
(CABG) in December 1997 following complications stemming from 
back surgery.  In particular, the Veteran developed CHF and 
ischemic cardiomyopathy post-operatively and later had a 
myocardial infarction which necessitated the subsequent five-
vessel CABG.  It was also noted that the Veteran had severe 
diffuse multi-vessel CAD at that time and that he smoked 
approximately one pack of cigarettes per day for 36 years.  See 
November 1997 cardiac consultation note by H. Brooks, M.D; see 
also, December 1997 operative reports. 

The Veteran presented to R. McBean, M.D., a cardiologist, in 
February 1998.  Dr. McBean noted that the Veteran's past medical 
history was significant for a five-vessel CABG and CHF.  A recent 
echocardiogram was interpreted to show left ventricular 
hypertrophy along with anterior apical hypokinesis, notable left 
atrial enlargement, mitral valve prolapse, and mild mitral 
regurgitation.  Following a physical examination, Dr. McBean 
diagnosed the Veteran as having CHF secondary to systolic and 
diastolic left ventricular dysfunction.  

The Veteran was afforded another EKG in November 1998.  The 
results of this procedure were interpreted to show normal sinus 
rhythm, an old lateral wall myocardial infarction, left atrial 
enlargement, and "LAD [illegible] conduction delay."

The Veteran sought additional private care from R. Chhokar, M.D., 
a cardiologist, in February 1999 after reporting subjective 
complaints of chest pain, tiredness, and shortness of breath.  
Following a physical examination, Dr. Chhokar diagnosed the 
Veteran as having known CAD, status-post myocardial infarction 
and CABG.  In a follow-up treatment note dated June 2000, Dr. 
Chhokar also diagnosed the Veteran as having ischemic heart 
disease and CHF, among other conditions. 
Dr. Chhokar subsequently administered a stress test and 
Cardiolite scan in July 2000.  The results of these procedures 
were interpreted to show a previous apical inferior myocardial 
infarction with peri-infarction ischemia and a moderate to 
severely dilated left ventricle.  Dr. Chhokar also observed 
evidence of a severely reduced ejection fraction (estimated to be 
31 percent).  These findings were confirmed by echocardiogram.  
In light of the Veteran's condition, as well as his periodic 
episodes of cardiac decompensation and mild CHF, Dr. Chhokar 
recommended that the Veteran participate in a cardiac 
rehabilitation program.

In a private treatment note dated January 2001, Dr. Chhokar noted 
that the Veteran had a history of atherosclerotic CAD, 
hypertension, and CHF secondary to ischemic cardiomyopathy.  The 
Veteran was also status-post apical myocardial infarction.  A 
cardiac catheterization study showed an akinetic inferior wall 
over the left ventricle with an estimated ejection fraction of 
20-25 percent.  Dr. Chhokar described these results as a 
"severe" reduction in left ventricular ejection fraction.  

A carotid duplex study performed at a private medical facility in 
September 2002 was interpreted to show evidence of significant 
stenosis of the left bifurcation with a "fair" amount of distal 
common carotid disease.

Also associated with the claims file are Social Security 
Disability records.  A careful review of these records indicated 
that the Veteran was awarded Social Security Disability benefits 
as a result of heart failure and PTSD, effective October 31, 
2002.  

In a letter dated November 2002, Dr. Chhokar indicated that the 
Veteran suffered from ischemic cardiomyopathy, mildly 
decompensated CHF, CAD, status-post CABG, hyperlipidemia, and 
peripheral vascular disease.  His ejection fraction was noted to 
be 35 percent at that time and Dr. Chhokar described the 
Veteran's atherosclerotic cardiovascular disease as moderate to 
severe in nature.

That same month, the Veteran's primary care physician, R. 
Gillett, M.D., submitted a letter to VA.  In particular, Dr. 
Gillett noted that the Veteran had severe CHF which was the 
result of CAD, ischemic cardiomyopathy, and hyperlipidemia.  Dr. 
Gillett further noted that the Veteran was scheduled to undergo a 
carotid endarterectomy that same month after suffering a mild 
stroke.  Dr. Gillett opined that the stroke resulted from the 
Veteran's carotid artery disease.  

A left carotid endarterectomy was performed in November 2002 
after B. Brennaman, M.D. determined that the Veteran had 
symptomatic left carotid stenosis.  A carotid duplex study 
performed that same month and after the endarterectomy was 
interpreted to show "excellent" results on the left with no 
significant recurrent disease.  The right side showed moderate 
disease.

The Veteran underwent another cardiac catheterization in July 
2004 after reporting increasing dyspnea and chest pain.  The 
procedure, performed by Dr. Chhokar, was significant for the 
following: (1) a moderately dilated left ventricle with akinetic 
inferior wall, severe diffuse hypokinesia of the left ventricle 
and severely reduced ejection fraction, estimated at 20 percent; 
(2) moderate calcification of the coronaries; and (3) mildly 
elevated left ventricular end diastolic pressure.  It was noted 
that one of the Veteran's veins was occluded while the other two 
were essentially normal.  According to Dr. Chhokar, the Veteran's 
"biggest problem" was his severely reduced left ventricle 
function and severely dilated cardiomyopathy with severely 
reduced left ventricle ejection fraction.  

The Veteran was admitted to a private medical facility in 
September 2004 with subjective complaints of intermittent 
shortness of breath.  His past medical history was significant 
for severe ischemic cardiomyopathy.  The Veteran was diagnosed as 
having decompensated CHF and subsequently underwent electrical 
cardioversion with a single shock.  At the time of discharge in 
October 2004, it was noted that the Veteran's sinus rhythm was 
maintained.  However, the Veteran was re-admitted that same month 
and again in November 2004 after reporting extreme weakness, 
malaise, and shortness of breath.  The Veteran was again 
discharged, but post-discharge office notes authored by Dr. 
Chhokar in November 2004 noted that the Veteran's condition 
continued to decline until he died on November [redacted], 2004 at the 
age of 63.

The death certificate listed the immediate cause of death as CHF, 
and indicated that the immediate cause of death was due to or a 
consequence of CAD and atherosclerosis.  Smoking was listed under 
the heading "other significant condition" (i.e., conditions 
contributing to death but not related to the congestive heart 
failure).  No references to PTSD were contained in the death 
certificate.  Records associated with the Veteran's claims file 
showed that he smoked at least one pack of cigarettes per day for 
over 35 years.

Also associated with the claims file is a letter dated November 
2004 from J. Boscarino, Ph.D., MPH.  According to Dr. Boscarino, 
veterans with a long-term history of PTSD have a high risk of 
developing cardiovascular diseases, to include CAD, myocardial 
infarction, and other autoimmune diseases.  In support of this 
contention, Dr. Boscarino, an epidemiologist and medical 
researcher, cited to numerous studies he conducted, as well as to 
multiple scholarly articles that he and others wrote.

In a letter dated April 2005, Dr. Gillett also noted that 
"despite the lack of a family history of heart disease, [the 
Veteran] suffered from severe [CAD] and underwent a CABG that 
was not able to prevent the development of severe heart 
failure (ejection fraction less than 20 percent)."  Dr. 
Gillett also stated that in his professional opinion, and 
based on PTSD studies of Vietnam veterans generally, the 
Veteran in this case had cardiac disease which was 
"undoubtedly made much worse by the effects of his PTSD."  
Dr. Gillett further opined that "it is not unreasonable to 
believe that absent the PTSD [the Veteran's] heart disease 
may have been significantly less severe such that it would 
not have lead to his early retirement and his ultimate 
demise." 

Given the complexity of the current claim, VA requested a 
Veterans Health Administration (VHA) opinion in June 2007.  
Following a review of the Veteran's claims file, the examiner 
indicated that it was not as likely as not that the Veteran's CHF 
and CAD were secondary to his PTSD.  The examiner also noted that 
smoking was one of the major risk factors for increasing 
atherosclerosis, and that it was as likely as not that the 
Veteran's CHF and CAD were secondary to his smoking.  However, 
the examiner was unable to state whether the service-connected 
PTSD exacerbated the Veteran's cardiovascular disease without 
resorting to mere speculation. 

Thereafter, the Board requested an independent medical 
examination (IME) in June 2009.  The examiner reviewed the 
Veteran's claims file, and based on his specialized training and 
professional expertise as a Chief of Cardiology, he determined 
that the Veteran's CAD began in service as early as October 23, 
1976.  In support of this contention, the examiner cited to the 
STRs described in detail above.  Notably, the examiner commented:

Based on my review of the data as 
outlined above, it is possible that the 
patient suffered from premature or 
early atherosclerotic coronary artery 
disease leading to a myocardial 
infarction at the young age of 35.  
While there are several possible 
explanations for the clinical symptoms 
and electrocardiographic abnormalities 
that are described, I am swayed by the 
degree of ST elevation that is noted on 
the electrocardiograms that were 
reviewed from May 14, 1979.  In 
addition, it appears that similar 
abnormalities were present since 1976.  

While it is within the realm of 
possibility that this marked ST segment 
elevation could represent early 
repolarization, the extent of ST 
elevation is unusual.  I am also struck 
that it could represent an anterior and 
antero-apical aneurysm.  I am also 
impressed by the fact that the 
electrocardiogram no longer showed 
evidence of ST segment elevation in 
1998.  Other evidence that is less 
conclusive but suggestive includes that 
of a chest x-ray in 1981 that shows a 
heart size at the upper limits of 
normal.  Also the presence of a 
sclerotic aorta in 1976 at the age of 
35 indicates that there may have been 
some form of early atherosclerotic 
heart disease.

For these reasons, I conclude that 
there is evidence in the record which 
is consistent with a medical conclusion 
that the veteran's atherosclerotic 
coronary artery disease had its 
clinical onset either during his period 
of military service or in the post 
service period ending in December 31, 
1982.

The Board also notes that the appellant has submitted various 
articles and abstracts that described the effects of PTSD on 
cardiovascular health.  These articles and abstracts were 
reviewed and associated with the claims file.  This evidence, 
however, does not have bearing on the issue on appeal.  See 
38 C.F.R. § 20.1304(c) (2009).  Specifically, these articles 
are too general in nature to provide, alone, the necessary 
evidence to show that the Veteran's death was caused by, or 
substantially or materially contributed to by, a disability 
or disease incurred in or aggravated by service.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, textbook, or article must provide more than 
speculative, generic statements not relevant to the Veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Here, the articles in 
the current case do not address the facts of the Veteran's 
specific case.  Thus, the Board concludes that these articles 
do not show that the Veteran's death was caused by, or 
substantially or materially contributed to by, a disability 
or disease incurred in or aggravated by service.

Resolving all doubt in the appellant's favor, the Board finds 
that the preponderance of the evidence supports a finding of 
entitlement to service connection for the cause of the 
Veteran's death in this case.  Preliminarily, the Board notes 
that the Veteran's STRs are completely negative for a 
diagnosis of or treatment for CHF, CAD, or atherosclerosis.  

However, the Board finds the September 2009 IME report to be 
highly probative evidence on this issue of service connection 
for the cause of the Veteran's death.  Notably, the IME 
examiner concluded that the Veteran's atherosclerotic CAD had 
its clinical onset in service (as early as October 1976) or 
within one year after discharge from service.  In support of 
this contention, the examiner thoroughly reviewed the 
Veteran's claims file, relied on his specialized training and 
professional expertise as a Chief of Cardiology, and provided 
a complete rationale with citations to the pertinent medical 
evidence of record.  Having determined that the Veteran's 
atherosclerotic CAD had its onset in service or within one 
year after discharge of service, the Board therefore finds 
that the appellant is entitled to service connection for the 
cause of the Veteran's death because the service-connected 
disability in this case (i.e., atherosclerotic CAD) was 
listed as a contributory cause of the Veteran's death.  See 
November 2004 death certificate.  

The Board acknowledges that the Veteran in this case also had 
a long-standing history of tobacco use.  The Veteran's use of 
tobacco in service (and for many years thereafter), is not a 
bar to benefits in this instance because the Veteran's 
atherosclerotic CAD, which ultimately contributed to his 
death, became manifest during service.  See 38 C.F.R. § 
3.300(b)(1); see also, September 2009 IME report.

In light of the Board's determination that the appellant is 
entitled to service connection for the cause of the Veteran's 
death because the service-connected disability in this case 
(i.e., atherosclerotic CAD) was listed as a contributory 
cause of the Veteran's death, any discussion as to whether 
the Veteran's CHF, CAD, or atherosclerosis were proximately 
due to, the result of, or aggravated by the service-connected 
PTSD is unnecessary.  

In summary, the Board finds that the appellant is entitled to 
service connection for the cause of the Veteran's death.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


